Case 1:20-cv-08924-CM Document 197-1 Filed 07/15/21 Page 1 of 4




                    EXHIBIT A
                  Proposed Order
        Case 1:20-cv-08924-CM Document 197-1 Filed 07/15/21 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re New York City Policing During Summer             1:20-cv-08924 (CM) (GG)
 2020 Demonstrations
                                                        [PROPOSED] ORDER
 This document relates to all cases



       IT IS HEREBY ORDERED that depositions of the following members of the New York

City Police Department (NYPD) shall occur on the following dates:

July 16: Officer Kevin Agro
July 19: Officer Katarina Pjetri
July 20: Officer Emmanuel Montesino
July 21: Sgt. Majer Saleh
July 21: Sgt. Patrick Quigley
July 22: Matthew Tarangelo
July 23: Officer Debora Matias
July 23: Officer Andre Jean-Pierre (continuation)
July 27: Officer Alfredo Jeff
July 29: Sgt. Thomas Garguilo

       IT IS FURTHER ORDERED that, beginning July 21, 2021 and repeating on a weekly

basis each week thereafter, Defendants shall provide Plaintiffs with two available deposition

dates for any ten of the members of the NYPD listed below. All available deposition dates

provided by Defendants shall be not less than one week and not more than four weeks after the

date on which Defendants provide them:

Sgt. Michael Cozier
Police Officer Ray Soriano (Tax ID 956275)
Deputy Inspector Craig Edelman
Captain Julio Delgado
Detective Damian Rivera
Lieutenant Michael Butler
Police Officer Thomas Mosher
Captain Vitaly Zelikov
Police Officer Umid Karimov
Hensley Caraballo
        Case 1:20-cv-08924-CM Document 197-1 Filed 07/15/21 Page 3 of 4




Sgt. Gypsy Pichardo
Sgt. Keith Cheng
Police Officer Ryan Brady (Tax ID 964402)
Police Officer Ryan Gonzalez (Tax Id. 947635)
Police Officer Taylor Corcoran (Shield No. 5130)
Jacqueline Vargas
The NYPD Member of the Service, to be identified, wearing Helmet # 20630 on May 31, 2020,
at approximately 9:12 PM on Church Street just south of Houston
The NYPD Member of the Service, to be identified, wearing Helmet 21286 near Church and
Canal Streets on May 31, 2020
The NYPD Member of the Service, to be identified, wearing Helmet 3138 near Church and
Canal Streets on May 31, 2020
The NYPD Member of the Service, to be identified, wearing Helmet 5662 near Church and
Canal Streets on May 31, 2020
The NYPD Member of the Service wearing Helmet 15519 near Church and Canal Streets on
May 31, 2020
Wandy J Lopez (Tax ID 958835)
Edward Carrasco (Shield No. 1567)
Police Officer Bryan S. Rozanski
Police Officer Bryan Pizzimenti
Police Officer Sung
John McGee (Tax ID 920583)
Thomas Carey (Tax ID 918821)
Talha Ahmad (Shield No. 21358)
Stephen Centore (Shield No. 31854)
Officer Doe Arroyo (Tax ID 950024)
Steven Chin (Tax ID 948777)
Elliot Zinstein (Tax ID 947634)
Officer Joseph Deck
Chief Fausto Pichardo (ret.), solely as to his role in the Yates case and without prejudice a further
notice on Monell issues

       IT IS FURTHER ORDERED that all deponents shall be made available for one day of

seven hours of examination under Federal Rule of Civil Procedure 30(d)(1), unless otherwise

agreed by the parties or ordered by the Court in advance of the deposition.

       IT IS FURTHER ORDERED that Defendants shall pay for the costs of the July 23, 2021

continued deposition of Officer Jean-Pierre and shall produce all documents and videos in their

possession, custody, or control concerning Officer Jean-Pierre’s activities in these cases on or

before July 20, 2021.
Case 1:20-cv-08924-CM Document 197-1 Filed 07/15/21 Page 4 of 4




                                  SO ORDERED:



                                  ________________________
                                  Hon. Gabriel W. Gorenstein
                                  United States Magistrate Judge
